Citation Nr: 1620670	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  09-04 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hepatitis C, with piecemeal necrosis and micronodular cirrhosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1965 to December 1968.  This appeal comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board remanded this case in February 2011 for additional development.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claim is decided.  Initially, the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

When this case was previously before the Board in February 2011, the RO or Appeals Management Center in Washington D.C. (AMC) was instructed to obtain all outpatient treatment records from the Battle Creek and Grand Rapids VA Medical Centers (VAMCs).  Presently, the record contains outpatient treatment notes from the Battle Creek VAMC through April 2010, as well as outpatient treatment records from the Grand Rapids VAMC through December 2013.  However, in the course of the Veteran's most recent May 2014 VA examination, the examiner referenced more recent VA outpatient treatment notes.  

In addition, the Board notes the Veteran provided a VA Form 21-4142 Authorization and Consent to Release Information relative to treatment records from the Butterworth Hospital in February 2011.  There is no indication those treatment notes were requested.  Further, the May 2014 VA examiner stated the Veteran received emergent treatment at the Metro Health Emergency Room in March 2014, but records of that treatment have not been provided or obtained.  

Since the above-noted records could bear substantially upon the rating assigned, a remand is necessary in order to obtain these outstanding treatment records. 

In addition, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the February 2011 Board remand, the RO or AMC was instructed to afford the Veteran a VA examination to address all current evaluative elements associated with Diagnostic Codes 7312 and 7354.  Further, the RO or AMC was instructed to obtain from the examiner information necessary to fully assess the Veteran's disability under Diagnostic Code 7312 prior to July 2001.  As noted above, the Veteran underwent a VA examination in May 2014; however, this information was not requested of or provided by the examiner.

Further, the examiner initially determined the Veteran's complaints of nausea, vomiting, fatigue, arthralgia, and weight loss were unrelated to his hepatitis C with cirrhosis; however, the examiner subsequently indicated those same symptoms were attributable to his chronic or infectious liver disease.  Additionally, the examiner determined the Veteran's nausea and vomiting were likely attributable to his diabetes mellitus, and that his weight loss, fatigue and abdominal pain likely resulted from his nausea and/or vomiting.  In support of her conclusion, the examiner cited to a September 2008 liver function test and hepatitis C qualitative tests, which were normal and negative.  In addition to being quite dated, the examiner wholly failed to explain why the results of these tests led her to conclude the Veteran's liver disorders could not have caused his nausea and vomiting.  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Finally, the examiner did not indicate whether a liver biopsy had been performed in conjunction with her examination, and if so, what the results showed.  Based on the foregoing deficiencies, the Board finds a new examination is necessary.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain all outstanding VA and private medical records pertaining to post-service treatment of the disability at issue to specifically include all outpatient treatment records from the Battle Creek VAMC for the period of April 2010 to the present, Grand Rapids VAMC for the period of December 2013 to the present, and private treatment records from Butterworth Hospital.  In addition, the RO or AMC should provide and request the Veteran to complete and return VA Form 4142's for any additional private providers who have treated him for his liver disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Next, the RO or AMC should afford the Veteran a VA examination by a physician, who has not previously examined this Veteran, to determine the current degree of severity of his service-connected hepatitis C with piecemeal necrosis and micronodular cirrhosis.  All pertinent records should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure the examiner provides all information required for rating purposes, to specifically include all evidence necessary to evaluate the Veteran's cirrhosis under Diagnostic Code 7312 prior to the change in law in July 2001.  

3.  The RO or AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or AMC should readjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran and his representative a supplemental statement of the case.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


